         Case 1:20-cr-00051-PAC Document 48 Filed 09/09/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 8, 2021

BY ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Lian Qiu, S2 20 Cr. 51 (PAC)

Dear Judge Crotty:

       A status conference in the above-captioned case is currently scheduled for September 9,
2021, regarding defendant Lian Qiu. The Government respectfully writes to request, on consent
of defendant Lian Qiu, an adjournment of the status conference for approximately 30 days.

       The Government further requests, on consent, that the time between September 9, 2021,
and the next conference date be prospectively excluded under the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A), in the interest of justice. The exclusion of time will allow the parties to continue
discussing a potential resolution of the case without trial.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                         by: ___/s/__________________________
                                             Micah F. Fergenson
                                             Assistant United States Attorney
                                             (212) 637-2190


cc:    Jeffrey Pittell, Esq. (By ECF)
                                                    9-9-2021
                                                    A status conference will be held in
                                                    courtroom 14-C on Tuesday, October 12,
                                                    2021 at 12 noon. Time is excluded
                                                    through SO ORDERED.
